—In an action to recover damages for legal malpractice, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Nassau County (Cozzens, J.), dated January 7, 2000, as, upon renewal, adhered to a prior determination in an order of the same court dated March 30, 1999, granting the motion of the defendant Donnalynn Darling for summary judgment dismissing the complaint insofar as asserted against her.
Ordered that the order dated January 7, 2000, is affirmed insofar as appealed from, with costs.
Upon granting renewal, the Supreme Court properly adhered to the prior determination in the order dated March 30, 1999, granting the motion of the defendant Donnalynn Darling for summary judgment dismissing the complaint insofar as asserted against her (see, Anselmo v Esernio, 280 AD2d 627 [decided herewith]). S. Miller, J. P., Friedmann, Krausman and Luciano, JJ., concur.